 Case 1:20-cr-00209-CMH Document 12 Filed 09/29/20 Page 1 of 14 PageID# 52




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                                                                                                  [VIRGINIA
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


 UNITED STATES OF AMERICA,

                        V.
                                                  Criminal No.      ^           20^

 MICHAEL BEATTY,

                    Defendant.




                                  STATEMENT OF FACTS


       The United States and the defendant, MICHAEL BEATTY("BEATTY"),stipulate that

the allegations in the Criminal Information and the following facts are true and correct. The

United States and BEATTY further stipulate that had the matter gone to trial, the United States

would have proven the allegations in the Criminal Information and the following facts beyond a

reasonable doubt.


I.     GENERAL ALLEGATIONS


       1.      TRICARE is a health insurance program of the United States Department of

Defense. TRICARE provides civilian health insurance benefits for military personnel, military

retirees, and military dependents all around the world. TRICARE provides medical coverage for

Uniformed Service members including those who are active duty and some reservists along with

their families. There are two types of beneficiaries under the TRICARE program:(a) Sponsors -

active duty, retired and guard/reserve members; and (b) Family Members - spouses and children

who are registered in the Defense Enrollment Eligibility Reporting System.

       2.      In order to pay a claim, TRICARE requires that the item or service being billed

must be medically necessary, properly prescribed by a licensed physician, and actually provided

to a TRICARE beneficiary.
  Case 1:20-cr-00209-CMH Document 12 Filed 09/29/20 Page 2 of 14 PageID# 53




         3.    TRiCARE is a Federal health care benefit program as defined by Title, 18, United

States Code, Section 24(b), and as such it is illegal for an individual to pay kickbacks to a person

for the referral of an individual for the furnishing ofsome health care item, benefit, or service.

         4.    32 CFR Part 199 regulates the TRICARE program.32 CFR § 199.9(c)(12)prohibits

"[ajrrangements by providers with employees, independent contractors, suppliers, or others which

appear to be designed primarily to overcharge the [Civilian Health and Medical Program of the

Uniformed Services] through various means (such as commissions, fee-splitting, and kickbacks)

used to divert or conceal improper or unnecessary costs or profits." TRICARE considers a claim

resulting from a violation of32 CFR § 199.9 as false and TRICARE would not pay for these items

or services.


         5.    "Compounding" a prescription is a practice in which a licensed pharmacist or

licensed physician combine mixed or altered ingredients of a drug or multiple drugs to create a

drug tailored to the needs of an individual patient where standard medications, approved by the

United States Food and Drug Administration ("FDA") are unsuitable due to patient allergies,

intolerance to method of administration, or other uncommon factors. Compounded medications

are prescribed and mixed for specific patients with particular needs; they are not to be mixed and

marketed in bulk quantities. Compounded drugs are not FDA-approved. That is, the FDA does not

verify the safety, potency, effectiveness or manufacturing quality of compounded drugs.

         6.    In general, compounded drugs are far more expensive than drugs approved by the

FDA for the treatment of the same physical condition and are commonly reimbursed by Federal

health care programs and private insurance companies at a far higher rate than FDA-approved

drugs.

II.      THE KICKBACK CONSPIRACY
 Case 1:20-cr-00209-CMH Document 12 Filed 09/29/20 Page 3 of 14 PageID# 54




         7.       From in or around spring 2013 and continuing to in or around fall of 2014, both

dates being approximate, in the Eastern District of Virginia, the defendant, MICHAEL

BEATTY,knowingly and willfully did combine, conspire, confederate and agree with^|

                                    and others, known and unknown,to commit the following

offense against the United States, that is the violation of Title 42, United States Code, Section

1320a-7b(b)(2)(A), by knowingly and willfully offering and paying remuneration, including

kickbacks and bribes, directly and indirectly, overtly and covertly, in cash and in kind, to

physicians to induce the physicians to refer individuals to a pharmacy operated, controlled, or

worked at by BEATTY for the furnishing, and/or arranging for the furnishing, ofitems and

services for which payment was made,in whole or in part, under a Federal health care program,

namely TRICARE.

         8.       From in or around December 2002 and continuing to in or around December 2013,

BEATTY was an owner ofFALLSTON PHARMACY,located in Fallston, Maryland. BEATTY's

wife also had an ownership interest in the pharmacy. Throughout BEATTY's ownership of

FALLSTON PHARAMCY,the pharmacy produced compound drugs on a small scale, which it

advertised on its Web site.


         9.       In or around late spring or early summer of 2013, BEATTY was approached by

              a physician specializing in orthopedic surgery, spine surgery, physical therapy, and

comprehensive pain management services who owns a medical practice called|

                              has offices in Maryland and in the Eastern District ofVirginia.
                                                                                           |

suggested that BEATTY and^^^^ do business together.|^H|||[ indicated that he had seen on

FALLSTON PHARMACY'S Web site that FALLSTON PHARAMCY produced compound

drugs.             followed up with an email on or about June 13,2013 in which            noted that
 Case 1:20-cr-00209-CMH Document 12 Filed 09/29/20 Page 4 of 14 PageID# 55




BEATTY had been in touch with                  business associate, SETH MYERS ("MYERS").

BEATTY was advised that MYERS could help generate prescriptions for the pharmacy. In the

email          inquired whether BEATTY had been able to put together reimbursement numbers

regarding formulas for compounded medications.

        10.    On or around July 9,2013,            BEATTY,and MYERS met at a restaurant in

Baltimore,Maryland to discuss potential business opportunities. Atthe meeting,           informed

BEATTY thatumi^l was looking for a compounding pharmacy to which                      could send a
significant number ofprescriptions for his patients, and he needed a pharmacist who could develop

compounding formulas.            stated that he would refer patients to BEATTY and that MYERS

could identify additional patients.              indicated that he could bring FALLSTON

PHARMACY significant new business through compounded drugs. In exchange for referring

patients for compounded prescriptions,              and BEATTY agreed that BEATTY would

kickback a portion of revenue or profits from these prescriptions to LABRX, which BEATTY

came to understand was controlled by||H^|

        11.    In order to disguise the bribe and kickback payments,          and MYERS created

a sham business arrangement in order to promote the appearance that FALLSTON PHARMACY

was paying for legitimate services, rather than for the acts ofprescribing and referring compounded

drug prescriptions. When presented with the arrangements, BEATTY agreed to enter into it.

        12.    Specifically, following the meeting in Baltimore, Maryland, MYERS provided

BEATTY with a document entitled Area Manager Agreement(Independent Contractor). Pursuant

to this agreement, MYERS agreed to provide "marketing" services for FALLSTON PHARMACY

in exchange for fees. MYERS agreed to "devote such time, energy and skill on a regular and

consistent basis as is necessary to solicit orders and promote the sale of Fallston Pharmacy's
 Case 1:20-cr-00209-CMH Document 12 Filed 09/29/20 Page 5 of 14 PageID# 56




products." In exchange, BEATTY agreed to provide LABORATORY RX,a company owned by

Myers,"50% of the sales on all products sold to customers by the Area Manager ... and 50% on

all products sold by his/her subordinate marketing representatives." BEATTY came to understand

this agreement to mean that he would remit to MYERS 50% of the gross proceeds of all

prescriptions directed to the pharmacy by              any of             affiliates, and any other

doctors designated by MYERS.Whilemmni was not a signatory to the contract,BEATTY came

to understand during the pertinent time that                was financially benefitting from the

agreement due to m|||||H|| significant involvement with the arrangement and the number of

prescriptions being generated by, and promised by,^m|MYERS and BEATTY executed this

agreement in July of2013.

       13.       Although MYERS was the nominal owner of LABORATORY RX,the company

to receive the kickback payments,            actually controlled the business and benefitted most

from its operation. Eventually, during the conspiracy, BEATTY understood that the agreement

was for the referral of prescriptions and for kickbacks paid for these prescriptions.

       14.       In order to further the arrangement, BEATTY developed potential compounded

formulas and investigated whether insurance companies would pay for the particular formulas.

BEATTY advised              the compounds that received the highest financial reimbursements and

the medical conditions for which the compounds could be used. The goal was forll^^l to fit

the diagnoses ofhis patients to the compounds that reimbursed at the highest amount.           was

already aware of some of these high-reimbursing compounds because he provided some of these

formulas to BEATTY. As a result,              wrote prescriptions for high-reimbursing compoimds

when alternative cheaper prescriptions were available for patients. BEATTY in turn filled these

prescriptions.
 Case 1:20-cr-00209-CMH Document 12 Filed 09/29/20 Page 6 of 14 PageID# 57




          15.   In late 2013,          MYERS, and BEATTY met at a restaurant located in

Baltimore, MD.At this meeting,           and MYERS expressed frustration at BEATTY because

           and MYERS believed that more money should have been generated from the kickback

arrangement.           and MYERS also complained about various issues related to insurance

companies not paying for certain compound prescription formulas. Specifically, among other

issues,          was upset vdth BEATTY that a large quantity of prescriptions were being sent to

FALLSTON PHARMACY but a much smaller fraction were filled.

          16.   From December 2013 to February 2014, BEATTY sent the following payments to

LABORATORY RX from M&M Beatty LLC, totaling an approximate amount of $7,370.64

pursuant to the above-described kickback arrangement. M&M Beatty LLC was a company owned

by BEATTY and his wife. MYERS monitored the payments and sent BEATTY an email on or

around February 18,2014 noting that MYERS was missing the payment for December of 2013.

 Date              From                   To                 Amount          Memo Note



 09/23/2013        M&M Beatty LLC         Laboratory RX      $5075.88        compound profit


 12/10/2013        M&M Beatty LLC         Laboratory RX      $555.33         compound profit- oct and

                                                                             nov 2013



 02/18/2014        M&M Beatty LLC         Laboratory RX      $1739.43        compound profit- dec

                                                                             2013




          17.   The conspirators continually looked for ways to generate the most profits from

compound prescriptions. For instance, on or around December 11, 2013, BEATTY sent|^^^|

and MYERS an email indicating that he was following up on                     phone call about
  Case 1:20-cr-00209-CMH Document 12 Filed 09/29/20 Page 7 of 14 PageID# 58




reimbursement for testosterone compounds and had determined that ''the troches pay better than

the creams."


                             Sale of FALLSTON PHARMACY

       18.     In or around December 2013,BEATTY sold FALLSTON PHARMACY to another

pharmacy. Pursuant to the Asset Purchase Sale Agreement entered into between the parties,

BEATTY agreed to remain as an employee of the new pharmacy for one year following the sale

ofFALLSTON PHARMACY.In discussions involving the sale, BEATTY notified the new owner

of the arrangement with mnn and MYERS. The owner of the new pharmacy informed

BEATTY that the arrangement should be continued under the terms originally negotiated by

mHI MYERS,and BEATTY.

       19.     After the sale ofFALLSTON PHARMACY,BEATTY remained directly involved

in the kickback arrangement between               MYERS, and the new pharmacy. MYERS

regularly communicated with BEATTY to obtain information about what compounded formulas

"paid the best" and what amounts the prescriptions reimbursed at, so that MYERS could inform

         and the other doctors involved in the scheme of the best prescriptions to prescribe to

patients. MYERS directly monitored the kickback payments being sent from the pharmacy and

required monthly compound dispensing reports reflecting detailed information involving the

prescriptions involved in the arrangement. These spreadsheets contained information such as the

name ofthe prescribing doctor, the patient name,the insurance company,the compound type, the

insurance payment, the patient co-pay, the total collected, and the net profit. Some of these

spreadsheets identified TRIGARE as the insurance company.

       20.     The conspirators were constantly interested in generating more revenue from the

prescriptions, and on or around February 18, 2014, MYERS sent BEATTY an email noting that
  Case 1:20-cr-00209-CMH Document 12 Filed 09/29/20 Page 8 of 14 PageID# 59




some               prior TRICARE prescription reimbursements had averaged around $2,500 but

that the new pharmacy was only averaging approximately $1,300 for these prescriptions. BEATTY

responded to this message by stating that they could "shoot for higher reimbursement."

       21.     In an email dated March 6, 2014, MYERS directed BEATTY to make sure the

checks from the new pharmacy were made out to Laboratory RX, instead of MYERS, and that

they were mailed to HANOVER MEDICAL, located in Bel Air, Maryland. HANOVER

MEDICAL is solely owned by^^m

       22.               and MYERS sent a significant amount of compound prescriptions,

including prescriptions reimbursed by TRICARE, to the pharmacy. In April of 2014, MYERS

sent BEATTY an email requesting that the kickback be increased to 60% based on "our increase

in scripts sent as well as revenue generated." BEATTY conveyed this request to the new owners

ofFALLSTON PHARMACY.


       23.              also remained heavily involved in making sure the kickback arrangement

was as lucrative as possible for the conspirators. For instance, in January of 2014,

contacted BEATTY by email to try to determine a solution to the problem that because the new

pharmacy was a located in Maryland, it could not mail prescriptions to           patients located

in Virginia pursuant to Virginia law. Specifically,       proposed:"Now that mniB had] an

office in MD can [BEATTY] fill VA scripts if they are mailed to imnil^B MD office and

(jHHIjlim hand deliver[s] them to the [patients] in VA? Most would be TRICARE [patients]."

       24.     As a result ofthis discussion, the new pharmacy ultimately delivered prescriptions

to^^^^B Maryland office so that111111^1 could deliver the prescriptions to patients.||||||||||||

followed up with a separate email two days later, on January 9, 2014 in which|[m|||||| stated,"1

really need to make sure any script from my office [gets] mailed to my MD office imtil ur
  Case 1:20-cr-00209-CMH Document 12 Filed 09/29/20 Page 9 of 14 PageID# 60




[Virginia] liscence [sic] comes in. We have 6 providers so really would Like [sic] to get

[prescription] pads right away. U should get about 100-150 [prescriptions] thru my office per

month." The reference to "6 providers" meant six physicians.

       25.     In a separate email, sent on or around January 14, 2014,                    informed

BEATTY that              wanted to discuss various scar creams and "what they pay and what

insurances are paying for it."m^^|was specifically interested in scar creams because they paid
high reimbursements from health insurance programs, including TRICARE,at the time.

       26.     On or around March 26, 2014,■■■I sent BEATTY an email complaining that

they needed the pharmacy to communicate better with the patients, mmm stated: "[MYERS]

and I can get you busier but the [patients'] contact needs to get better." Based on interactions such

as these, BEATTY understood that|m||| received remuneration from the kickback scheme.

       27.     In or around April 2014, BEATTY, MYERS, and                   met for dinner again at

a restaurant in Baltimore, Maryland to discuss issues related to the kickback arrangement. Also

present at the meeting were the pharmacy manager and compounding technician at the new

pharmacy. One purpose of the meeting was that MYERS had indicated, pursuant to an email sent

on March 28, 2014, that he had "several opportunities [he] was working on that would lead to a

large increase [in] scripts and we need to discuss handling this." At one point during this meeting,

         began screaming at the compounding technician because other pharmacies were billing

significantly more money for compounded prescriptions than                  received from the new

pharmacy.            indicated the new pharmacy should be billing more and he made it clear that

the new pharmacy needed to find ways to bill health insurance programs and get paid more for the

compounded prescriptions.
 Case 1:20-cr-00209-CMH Document 12 Filed 09/29/20 Page 10 of 14 PageID# 61




       28.      In addition to the concerns raised at this meeting, another source of frustration for

         and MYERS was that the new pharmacy did not pay the amount agreed upon for each

prescription.■■■ specifically raised this complaint to BEATTY.

       29.      On or around June 2, 2014, BEATTY and the manager of the new pharmacy

discussed approaching MYERS and mm to ask how MYERS and ^^|mi wanted the
pharmacy to address patients with high co-payments for the prescriptions. They wanted guidance

on whether MYERS and^mH                    the pharmacy to waive the patient co-payments for these

prescriptions since they were "still making a significant amount on the claims" but BEATTY and

manager ofthe new pharmacy wanted to discuss whether MYERS ^dimiH would be willing

to share the losses ifthe pharmacy did not collect the co-payments.

       30.      Although BEATTY was aware that the pharmacy was contractually obligated to

collect co-payments from insured patients, during the kickback arrangement,^^mi specifically

asked BEATTY to waive certain patient co-payments. BEATTY understood that^^^m wanted

to waive the co-payments because the co-payments for compounded medications were often

expensive and many of the patient either could not afford them or would not be willing to pay

them. Nevertheless, because the insurance companies were paying such high reimbursements for

compounded medications, it was still lucrative for the new pharmacy and                 through the

kickback scheme, to waive co-payments. BEATTY knew at this time that waiving patient co-

payments was inappropriate and violated the pharmacy's contract with health insurance programs.

       31.      TRICARE patients were critical to the kickback scheme because patient co-

payments were not a significant barrier to reimbursement. TRICARE only required the patients to

pay a $17 co-pay for the compounded medications regardless of how much TRICARE reimbursed

for the item.
 Case 1:20-cr-00209-CMH Document 12 Filed 09/29/20 Page 11 of 14 PageID# 62




       32.    During the time after BEATTY sold the pharmacy but while he remained involved

in the kickback scheme as an employee,the new pharmacy sent the following pa3mients to MYERS

through LABORATORY RX:

 Check Date        From                  To                   Amount          Memo Note


 02/07/2014        Fallston Pharmacy     Seth Myers           $11,153.64      Jan-Total


 04/01/2014        Fallston Pharmacy     Laboratory RX        $5,000.00       Feb-Comp

 04/15/2014        Fallston Pharmacy     Laboratory RX        $47,054.35      March compounding

                                                                              commission


 05/19/2014        Fallston Pharmacy     Laboratory RX        $49,050.00

 05/20/2014        Fallston Pharmacy     Laboratory RX        $24,595.64

 05/23/2014        Fallston Pharmacy     Laboratory RX        $24,595.64      April 2014

 06/05/2014        Fallston Pharmacy     Laboratory RX        $21,337.58      May account payments

 06/12/2014        Fallston Pharmacy     Laboratory RX        $21,337.58      May account payments

 06/18/2014        Fallston Pharmacy     Laboratory RX        $21,337.58      May account payments



Approximately $172,140.31 ofthis money was for kickbacks from prescriptions for TRICARE

patients. In total, TRICARE paid approximately $344,280.62 to the pharmacy for the

prescriptions included in the kickback scheme, and the pharmacy profited approximately

$295,782.03 from payments made by TRICARE for compound prescriptions that were part of

the kickback scheme, after estimated expenses are deducted.

                                 Laboratory Rx ofMaryland

       33.    Subsequent to the sale of FALLSTON PHARMACY,Umil and MYERS were

ultimately not happy with the business relationship with the new pharmacy,        and MYERS

began discussing opening their own pharmacy, which would be called LABORATORY RX OF
 Case 1:20-cr-00209-CMH Document 12 Filed 09/29/20 Page 12 of 14 PageID# 63




MARYLAND. |||||||^H| and MYERS wanted BEATTY to work at this pharmacy as the

Pharmacist-In-Charge. The plan was for||m^|the other doctors in^mni primary medical

practice, and the other doctors that MYERS and|||||^^ had recruited to send their prescriptions

to LABORATORY RX OF MARYLAND.LABORATORY RX would receive 90% ofthe profits

and BEATTY would receive 10% of the profits.

       34.     On or about May 19, 2014,BEATTY and MYERS,on behalf of LABORATORY

RX,entered into an agreement regarding the operation of LABORATORY RX OF MARYLAND

and the division of the profits. While MYERS (not                signed the contract, BEATTY

understood that           would control and direct the enterprise. BEATTY understood that

        could not be a party to the written contract because in Maryland it is impermissible for a

physician to be an owner of a pharmacy. Despite the fact that^^H did not sign the contract,

BEATTY further understood that              was involved in this venture because of

significant participation in discussions about the project, the fact that|^|^|directed BEATTY

to meet with            brother, who had access to a space where|^||^ believed they could

establish the pharmacy, and because mHH and the other doctors at his practice planned to send

a large number of prescriptions to the proposed pharmacy.

       35.     BEATTY understood thatim would obtain a financial benefit from the

arrangement. Ultimately, an alarm system was installed, a contractor, who was a contact of

             modified the space to make it appropriate for a compounding pharmacy, equipment

was purchased, and a bank account was set up. The space was inspected by the Maryland Board

ofPharmacy and received the requisite approvals.

       36.      However, because of the prior kickback agreement and the amount of money

involved, BEATTY grew concerned about the project and started delaying tasks he was supposed
 Case 1:20-cr-00209-CMH Document 12 Filed 09/29/20 Page 13 of 14 PageID# 64




to accomplish,mum and BEATTY became frustrated with BEATTY and they ultimately parted

ways with BEATTY.LABORATORY RX of MARYLAND was never opened.

       37.      During the time period ofthe events in question,BEATTY understood that||m|[

would specifically benefit from the monetary relationship with LABORATORY RX and MYERS

because of HHHI significant involvement and interest in every facet of the arrangement.

BEATTY further understood that if he or the new owner of FALLSTON PHARMACY stopped

paying LABORATORY RX,                       and MYERS would stop sending prescriptions to

FALLSTON PHARMACY and the new pharmacy because BEATTY understood                                and

MYERS primarily cared about receiving as large a kickback as possible from the compound

prescriptions          wrote.

       38.      In or around the fall of 2014, BEATTY was terminated from FALLSTON

PHARMACY by the new owner.

III.   CONCLUSION


       39.      BEATTY acknowledges that the foregoing Statement ofFacts does not describe all

of his conduct relating to the offense charged in this case.

       40.      The acts taken by BEATTY in furtherance of the offense charged in this case,

including the offense charged above, were done willfully, knowingly, and with the specific intent

to violate the law, and were not committed by mistake, accident, or other innocent reason.

       41.      The Statement of Facts shall be admissible as a knowing and voluntary confession

in any proceeding against BEATTY regardless of whether the plea agreement is presented to or

accepted by the court. Moreover, BEATTY waives any rights that he may have under Fed. R.

Grim. P. 11(f), Fed. R. Evid. 410,the United States Constitution, and any federal statute or rule in

objecting to the admissibility ofthe Statement of Facts in any such proceeding.
Case 1:20-cr-00209-CMH Document 12 Filed 09/29/20 Page 14 of 14 PageID# 65




                                                    Respectfully submitted,
                                                    G,Zachary Terwilligcr
                                                    United States Attorney

                                            By:
                                                    Monika Moore
                                                    Uzo Asonye
                                                    Assistant United States Attorneys


agreem^rt^^ •                   u consulting with my attorney and pursuant to the plea
rtove                      f^           ^                                           ''•nt"^e
       States would
United ^tatee    u uhave proved theaccurate,
                                   same beyond   a reasonable
                                             and that          doubtproceeded to trial, the
                                                      had the matter


Date

                                            MICHAEL BE
                                            Defendan:




.         "^*^o""sel sSiRnatiire: I am the attorney for the defendant, MICHAEL BEATTY
 nowledge, his decision to stipulate to these facts is an informed and voluntary one.

Date: ^2.?^ 2.o2^0
                                           Davi^'aiflin,   Esq.
                                              /io'CJlrlin, Esq.       ^
